 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN ALEXANDER V.,             )   Case No. EDCV 19-1473-SB (JPR)
                                    )
12                    Plaintiff,    )
                                    )   ORDER ACCEPTING FINDINGS AND
13               v.                 )   RECOMMENDATIONS OF U.S.
                                    )   MAGISTRATE JUDGE
14   ANDREW SAUL, Commissioner      )
     of Social Security,            )
15                                  )
                      Defendant.    )
16                                  )

17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the
18   Complaint, Joint Stipulation, Administrative Record, and all
19   other records on file as well as the Report and Recommendation of
20   U.S. Magistrate Judge.    On May 13, 2021, Plaintiff filed
21   Objections to the R. & R., in which he mostly simply repeats
22   arguments from the Joint Stipulation.      A few of his contentions
23   warrant discussion, however.
24        Plaintiff reiterates that the ALJ allegedly erred in
25   assessing his subjective symptoms.      As the Magistrate Judge
26   found, however, the ALJ correctly discounted his subjective
27   symptom statements as inconsistent with the objective medical
28   evidence.   (R. & R. at 12-13.)     He does not challenge that

                                         1
 1   finding.
 2           And the ALJ properly discounted the statements for the
 3   additional reason that they were inconsistent with evidence
 4   demonstrating that Plaintiff’s symptoms were relatively
 5   controlled with his treatment and medication, as the Magistrate
 6   Judge noted.    (R. & R. at 13-14.)    Plaintiff argues that there
 7   was “no language specifically regarding ‘effective treatment’” in
 8   the ALJ’s decision except in reference to “migraine headaches
 9   being controlled by emergency medications.”      (Objs. at 3.)   But
10   the ALJ also noted that his pain from his hypermobility syndrome
11   and mild degenerative disc disease was “manag[ed]” “primarily
12   with non-steroidal anti-inflammatory drugs and physical therapy”
13   (AR 28) and cited to treatment notes (id.) indicating the
14   treatment was effective (see AR 435 (Plaintiff reporting no pain
15   and 80 percent improvement in low-back pain since last visit),
16   436 (noting that back pain was “made better” by medications)).
17           The Magistrate Judge also noted that Plaintiff worked part
18   time for about two years and stopped working “not because he
19   could no longer perform the work but because he moved away from
20   the area.”    (R. & R. at 15 (citing AR 182).)   Plaintiff argues
21   that this was “not an accurate depiction” of his testimony and
22   was not cited in the ALJ’s decision.     (Objs. at 3.)   Plaintiff
23   correctly notes that he testified that he could not resume work
24   after leaving Merced because of an “exacerbation of symptoms.”
25   (Id. (citing AR 182).)    But he testified that he stopped working
26   because he moved, not because of any of his impairments.     (AR
27   182.)    The Magistrate Judge accurately depicted the record.    In
28   any event, her discussion of Plaintiff’s part-time work was in

                                        2
 1   the context of her assessment of the ALJ’s reliance on his daily
 2   activities to discount his testimony.    (R. & R. at 15.)   But she
 3   rejected that reasoning and instead recommended affirming based
 4   on the ALJ’s findings that his complaints were inconsistent with
 5   his effective treatment and with the objective evidence.     (R. &
 6   R. at 16.)   She did not err.
 7         Plaintiff also repeats his arguments that the ALJ erred in
 8   evaluating the medical-opinion evidence.    First, he claims that
 9   the ALJ “only provided one reason to discredit” Dr. Fraley’s
10   opinions — that his letter was drafted by Plaintiff.    (Objs. at
11   3.)   To start, as the Magistrate Judge explained (R. & R. at 25),
12   most of the opinions expressed in Dr. Fraley’s letter were not
13   his opinions at all; they were Plaintiff’s own opinions of his
14   limitations.   And the ALJ did not discount them solely because
15   Plaintiff wrote the letter.     The Magistrate Judge correctly noted
16   that the ALJ also found the opined limitations “rather extreme”
17   and “not supported by the medical evidence of record or by Dr.
18   Fraley’s own treatment” of Plaintiff.    (Id. (citing AR 30).)
19   Plaintiff states that Dr. Fraley’s records indicate that
20   Plaintiff reported “very disturbed sleep patterns,” “abdominal
21   discomfort,” migraines that “were not at a goal level,” fatigue,
22   “generalized anxiety disorder,” and “increased range of joint
23   movement.”   (Objs. at 4 (citing AR 557-58, 562-63).)   But as
24   previously discussed, the ALJ properly discounted Plaintiff’s
25   subjective symptom statements.    Moreover, half of the records on
26   which Plaintiff relies are not from Dr. Fraley at all.      (See AR
27   557-58 (records of Dr. Talha Memon noting that other than
28   “symptoms of hypersomnolence,” diagnosis of which was “not

                                        3
 1   conclusive,” all exam results were normal).)       Finally, the
 2   limitations in Dr. Fraley’s letter are for the most part
 3   unrelated to the sleep and other symptoms on which Plaintiff
 4   relies.
 5        Plaintiff also complains, again, that remand is warranted
 6   because the ALJ did not specifically address all the factors in
 7   20 C.F.R. § 404.1527 in assessing the various doctors’ opinions.
 8   (Objs. at 3-4.)   But as the Magistrate Judge noted (see R. & R.
 9   at 26 (citing AR 30)), she was not required to do so.
10        The Magistrate Judge also correctly found that the ALJ did
11   not err in giving little weight to Dr. Belen’s opinion that
12   Plaintiff had moderate limitations in social functioning.         (R. &
13   R. at 24-25; see AR 29.)    He argues that Dr. Belen’s opinion was
14   properly based on taking his history; observing his mood to be
15   anxious, depressed, and irritable; and diagnosing him with a mood
16   disorder.   (Objs. at 4.)   But the opinion did not state that it
17   was based on any of those things or explain its inconsistency
18   with the otherwise mostly normal findings.       (AR 522.)   And the
19   ALJ did not “solely substitute[] her own non-medical judgment”
20   for Dr. Belen’s opinion, as Plaintiff argues (Objs. at 4); she
21   relied on psychologist Paula Kresser’s contrary opinion, which
22   she partially credited (R. & R. at 24 (citing AR 29)).
23        Plaintiff also reiterates his argument that remand is
24   warranted because the ALJ did not consider a 2006 letter written
25   by Dr. Spencer opining that he needed certain accommodations at
26   school or the impact of his childhood limitations in accordance
27   with SSR 11-2p.   (Objs. at 5-6.)       To start, the SSR 11-2p issue
28   was likely forfeited because Plaintiff — who was represented by

                                         4
 1   counsel before the ALJ and the Appeals Council — never raised it
 2   at the administrative level, as the Magistrate Judge noted.    (R.
 3   & R. at 27-28 (citing AR 172-208 (hearing transcript), 337-39
 4   (Request for Review of Hearing Decision)); see Shaibi v.
 5   Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2018) (as amended).
 6   Plaintiff states that the issue “was argued” (Objs. at 5), but he
 7   has provided no citation or other support for this assertion.    He
 8   seems to contend that when an ALJ errs the issue can’t be
 9   forfeited (see id. at 5-6), but if forfeiture applied only when
10   there was no error, the principle would be meaningless.
11        In any event, the ALJ considered more recent medical records
12   of treatment for the same conditions and Plaintiff’s hearing
13   testimony about his symptoms and accommodation needs now and
14   while in school, as the Magistrate Judge noted.   (R. & R. at 27-
15   29 (citing AR 180, 187).)   She correctly found that the
16   additional evidence submitted to the Appeals Council was no more
17   probative than the evidence the ALJ had already considered and
18   that Plaintiff’s school-attendance problems and the
19   accommodations described in Dr. Spencer’s letter were not the
20   type of “serious educational difficulties” contemplated by SSR
21   11-2p.   See James S.C. v. Saul, No. CV 19-5991-KS, 2020 WL
22   3491565, at *9 (C.D. Cal. June 25, 2020) (noting that SSR 11-2p
23   did not apply because accommodations plaintiff received for
24   “miss[ing] a lot of school” based on “health issues” were not for
25   “serious educational difficulties”).   Plaintiff argues that James
26   S.C. is distinguishable on various grounds (Objs. at 6), but the
27   differences between the two cases did not transform Plaintiff’s
28   school-attendance problems and the accommodations described in

                                      5
 1   Dr. Spencer’s letter into the type of serious educational
 2   difficulties contemplated by SSR 11-2p.    There was no error.
 3        Finally, the Magistrate Judge correctly found that Plaintiff
 4   forfeited his claim that the ALJ’s finding that he could perform
 5   certain jobs conflicted with the DOT descriptions of those jobs.
 6   Citing Sims v. Apfel, 530 U.S. 103 (2000), he argues that
 7   “[t]here is no forfeiture of the right to raise conflicts with
 8   the DOT.”   (Objs. at 6.)   But Sims specifically noted that
 9   “[w]hether a claimant must exhaust issues before the ALJ is not
10   before us.”   530 U.S. at 107.   Here, Plaintiff did not present
11   his argument concerning an alleged conflict between the RFC’s
12   noise limitation and the DOT job descriptions to the ALJ or the
13   Appeals Council.   Therefore, Sims does not control.    See Shaibi,
14   883 F.3d at 1109 (distinguishing Sims on that basis).     In any
15   event, as the Magistrate Judge explained, there was no apparent
16   conflict with the DOT, and the ALJ was not required to inquire
17   further.    (R. & R. at 33.)
18        Having reviewed de novo those portions of the R. & R. to
19   which Plaintiff objects, the Court accepts the findings and
20   recommendations of the Magistrate Judge.    IT THEREFORE IS ORDERED
21   that judgment be entered affirming the Commissioner’s decision
22   and dismissing this action with prejudice.
23
              June 15, 2021
     DATED: __________________        ______________________________
24                                    HON. STANLEY BLUMENFELD, JR.
                                      U.S. DISTRICT JUDGE
25
26
27
28

                                        6
